Citation Nr: 1533388	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  05-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include peripheral neuropathy.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than March 22, 2011, for the grant of service connection for PTSD.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2006 and December 2012 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for PTSD, rated 50 percent, effective March 22, 2011.  

The case was originally before the Board in February 2008 when the Board remanded entitlement to service connection for a bilateral foot disability.  In a November 2009 decision, the Board denied entitlement to service connection for a bilateral foot disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Memorandum Decision, the Court vacated the Board's November 2009 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  In April 2012, the Board again remanded entitlement to service connection for a bilateral foot disability.  

The issues of entitlement to service connection for a bilateral foot disability and an initial increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010, the effective date of a liberalizing law issued by VA.  





CONCLUSION OF LAW

The criteria for an effective date of July 13, 2010, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.304(f), 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations provide that, generally, the effective date of an evaluation and award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Further, 38 C.F.R. § 3.114 provides that, where compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act.  

The Veteran's claim for service connection for PTSD was received in September 2008.  

Post-service VA treatment records include positive PTSD screening tests and diagnoses of PTSD.  See, e.g., April 2005 VA treatment record; June 2006 VA treatment record.  In December 2008 correspondence, the Veteran stated that he saw dead bodies while stationed in Vietnam.  

On September 2010 VA PTSD examination, the Veteran reported that he saw a lot of dead bodies being picked up and returned to the base camp for processing multiple times during his service in Vietnam.  He further indicated he believed he could have been physically injured and that he felt horrified during his service in Vietnam and with the reported stressor.  The examiner diagnosed anxiety disorder, not otherwise specified, and found that the Veteran did not meet the criteria for PTSD, noting (erroneously) that the Veteran felt no fear of hostile military or terrorist activity.  

On March 22, 2011 VA PTSD examiner, the Veteran again reported seeing dead bodies during his service in Vietnam.  The examiner found that the Veteran experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the Veteran's response involved intense fear, helplessness, or horror.  Based on the Veteran's reported stressor, the examiner diagnosed PTSD.  

In a November 2012 rating decision, the Veteran was granted service connection for PTSD pursuant to the liberalized regulations governing service connection for PTSD, effective March 22, 2011 (date of VA examination).   

In this case, effective July 13, 2010, VA amended its adjudication regulation at 38 C.F.R. § 3.304(f) governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The Veteran's award of entitlement to service connection for PTSD was granted pursuant to this liberalizing law.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows the Veteran met all eligibility criteria continuously since July 13, 2010.  Therefore, the Board finds that the Veteran is entitled to an earlier effective date of July 13, 2010 for service connection for PTSD.  


ORDER

An effective date of July 13, 2010, but no earlier, for the grant of service connection for PTSD is granted, subject to the applicable regulations concerning the payment of monetary benefits.  

REMAND

Regarding the Veteran's claim for service connection for a bilateral foot disability, to include peripheral neuropathy, in April 2012, the Board remanded the matter to determine the nature and etiology of any foot disabilities, and to address direct and secondary theories of service connection.  

On April 2012 VA feet examination, it was noted that the Veteran has been receiving VA treatment for foot calluses and hammer toes for several years, and that he has had hallux valgus.  It was noted that the Veteran's peripheral neuropathy was not diagnosed until 2004, and opined that it was more likely than not, not secondarily caused by his service connected conditions.  In an October 2014 VA addendum opinion, it was opined that there was no nexus between the Veteran's in-service foot diagnoses/conditions/sprain and current hammer toes as there is no anatomic or pathophysiologic relationship.  Unfortunately, it is not clear whether or not the Veteran has or has had hallux valgus during the appeal period, and the examiner did not provide an opinion as to the etiology of the Veteran's hallux valgus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  In addition, the opinions did not make clear whether the identified conditions may be considered to have been aggravated by his service-connected disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Accordingly, this matter must be remanded to determine the likely etiology of the disabilities.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, in the December 2012 rating decision on appeal, the RO granted service connection for PTSD, rated 50 percent, effective March 22, 2011.  In December 2012 correspondence, the Veteran expressed disagreement with the initial rating awarded for his PTSD.  The RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Finally, any pertinent VA treatment records should be associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a Statement of the Case (SOC) addressing the claim of entitlement to an initial increased rating for PTSD.  Advise him of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. The RO should associate with the claims file updated VA treatment records since May 2012.  

3. After associating any pertinent, outstanding records with the file, refer the record to a person with appropriate expertise, or schedule an examination should that become indicated, to obtain an opinion,  

(a) whether peripheral neuropathy has been aggravated by any service connected disability; 

(b) whether hammer toes was caused or aggravated by service connected disability; and

(c) to clarify if the Veteran has hallux valgus and if so, whether it is related to any foot complaints noted in service, and/or was caused or aggravated by service connected disability.   

The Veteran's service connected disability include lumbosacral strain, PTSD, tinea versicolor of trunk and arms, bilateral leg radiculopathy, residuals of fracture of metacarpal right ring finger.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, that should be explained.   

4. Then readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


